EXHIBIT 10.1

 

MARKETING AND DISTRIBUTION AGREEMENT

 

by and between

 

ICONIC BRANDS, INC.

 

and

 

UNITED SPIRITS, INC.

 

This marketing and distribution agreement (this “Agreement”), dated as of April
1, 2019 (the “Effective Date”) is between Iconic Brands, Inc., a Nevada
corporation (“Iconic”) and United Spirits, Inc., a New York corporation
(“United”) for the distribution of alcoholic products described herein. Iconic
and United are each a “Party” and collectively, the “Parties”.

 

WHEREAS, HI Limited Partnership (“Hooters”) owns or controls certain trademarks
for the “Hooters” restaurant and products, including USPTO Trade Marks
associated with the serial numbers 88062395, 88023053, 87681938, 87681891,
85961933, 85869984 (collectively, the “Hooters Marks”); and

 

WHEREAS, United holds a license (the “Hooters License”) from HI Limited
Partnership to market and sell certain alcoholic products utilizing the Hooters
Marks (the “Products”) in a territory which includes the United States, Europe
and Asia as set forth in the Hooters License (the “Territory”); and

 

WHEREAS, Iconic is a publicly traded, national company with experience in the
marketing and distribution of alcoholic and non-alcoholic beverages; and

 

WHEREAS, the Parties wish to enter into this Agreement for Iconic to market and
assist in the distribution of the Products.

 

HOW, THEREFORE, for the mutual promises and covenants contained herein and other
valuable consideration, the sufficiency of which is expressly acknowledged, the
Parties agree as follows:

 

A. TERM

 

1. The term of this Agreement (the “Term”) shall be for a period of five years
beginning from the Effective date, unless extended or terminated pursuant to the
terms set forth herein.

 

2. The Term may be extended by up to five years by Iconic upon written notice to
United, so long as Iconic is not in breach of this Agreement.

 

Iconic Brands, Inc. and United Spirits, Inc.

Marketing and Distribution Agreement

April 1, 2019

Page 1 of 5

 



  

  



 

3. This Agreement shall terminate upon the occurrence of any of the following:

 

a. Termination of the Hooters License;

 

b. A Party is in breach of any term of the Agreement and has failed to cure such
breach upon 30 day’s prior written notice from the non-breaching Party; or

 

c. A Party becomes insolvent, a receiver is appointed over its assets or it is
the subject of a bankruptcy or similar insolvency proceeding.

 

B. MARKETING AND DISTRIBUTION

 

4. United grants Iconic the exclusive right to market and distribute Product in
the Territory on its behalf.

 

5. Iconic shall use its best efforts to market the Products for sale to (a)
“Hooters” branded restaurants; (b) liquor distributors; and (c) off-premise,
retail establishments (with all sales being made through distributors licensed
to conduct business in the state of such sale).

 

6. Iconic shall insure all Product merchandising and sales shall conform with
Hooters License.

 

7. United shall act as the licensed wholesaler for the Product.

 

8. Iconic does not acquire any ownership rights to the Hooters Trademarks or the
Hooters License under this Agreement other than the marketing and distribution
rights set forth herein.

 

9. Iconic shall comply with all reasonable instructions from United as to
requirements for the use, protection and maintenance of the Hooters Trademarks.
Iconic shall do nothing, and shall not permit any action, that will diminish or
adversely affect Hooters interests in the Hooters Trademarks or United’s rights
under the Hooters License.

 

C. INVOICING AND COMPENSATION

 

10. United shall receive one dollar ($1.00) per case of Product sold to any
wholesaler for retail distribution.

 

11. Iconic shall be responsible for invoicing and collecting payments on all
sales.

 

12. Iconic shall be responsible for all expenses relating to the product,
including payment of royalties due under the Hooters License pursuant to its
terms.

 

Iconic Brands, Inc. and United Spirits, Inc.

Marketing and Distribution Agreement

April 1, 2019

Page 2 of 5

 



  

  



 

D. OWNERSHIP OF PRODUCT

 

13. All product purchased from its manufacturer shall remain the property of
United until title transfers to the distributor or other purchaser or recipient
(as may be allowed by law). Iconic shall never hold title to or take possession
of any Product.

 

E. COMPLIANCE WITH LAWS

 

14. During the term of this Agreement, United shall obtain and maintain in good
standing, or otherwise have valid access to, all state and federal licenses
required for the performance of this Agreement, including all licenses for the
importation of the Product into the Territory.

 

15. During the term of this Agreement, Iconic shall comply with all federal and
state laws with respect to the marketing and distribution of the Product.

 

F. GOVERNING LAW

 

16. This Agreement shall be construed under the laws of the State of New York
without giving effect to the principals of conflicts of laws that would require
the substantive or procedural law of any other jurisdiction.

 

17. The Parties hereby consent to the exclusive personal jurisdiction and venue
of the state and federal courts located in the Eastern District of New York.

 

G. NOTICE

 

18. Notices shall be sent to the following addresses:

 

If to Iconic:

 

Iconic Brands, Inc.

44 Seabro Avenue

Amityville New York 11701

Attn: Richard DeCicco

Richard,decicco@gmail.com

 

If to United:

 

United Spirits, Inc.

44 Seabro Avenue

Amityville New York 11701

Attn: Richard DeCicco

Richard,decicco@gmail.com

 

Iconic Brands, Inc. and United Spirits, Inc.

Marketing and Distribution Agreement

April 1, 2019

Page 3 of 5

 



  

  



 

19. All notices given under this Agreement shall be effective three business
days after being mailed, the following business day when sent via overnight
courier or the business day when sent via electronic mail.

 

20. Either Party may change its notice address upon written notice to the other
Party.

 

H. SAVINGS CLAUSE

 

21. If any term or provision of this Agreement is determined to be invalid or
unenforceable, such term or provision shall be modified so as to enforceable in
a manner that effectuates the intent of the Parties.

 

I. NON-TRANSFERABILITY; BINDING EFFECT

 

22. This Agreement may not be transferred by either Party without the written
consent of the other.

 

23. This Agreement shall be binding upon and inure to the benefit of the
Parties, their successors and permitted assigns.

 

J. ENTIRE AGREEMENT; COUNTERPARTS

 

24. This Agreement embodies all of the understandings and material terms for the
agreement between the Parties with respect to the transaction contemplated
hereby.

 

25. This Agreement supersedes all prior discussions, negotiations and agreements
between the Parties concerning the subject matter of the Agreement.

 

26. This Agreement may only be amended by a writing executed by both parties.

 

27. This Agreement may be executed in multiple counterparts and transmitted
electronically, with all parts, taken together, constituting one agreement.

 

[Signature Page Follows]

 

Iconic Brands, Inc. and United Spirits, Inc.

Marketing and Distribution Agreement

April 1, 2019

Page 4 of 5

 



  

  



 

IN WITNESS WHEREOF, with the intent of being bound by its terms, the Parties
have caused their authorized agents to execute this Agreement as of the date
first written above.

 



United Spirits, Inc.

 

 

 

By:

/s/ Richard DeCicco

 

 

Richard DeCicco

 

 

President

 

 

 

 

Iconic Brands, Inc.

 

 

By:

/s/ Richard DeCicco

 

Richard DeCicco

 

President



 

Iconic Brands, Inc. and United Spirits, Inc.

Marketing and Distribution Agreement

April 1, 2019

Page 5 of 5

 



  

  



 